 Case 2:20-cv-11715-LVP-APP ECF No. 5 filed 09/15/20         PageID.90    Page 1 of 7



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DANIEL ELLIS ANGER,

      Plaintiff,                                     Civil No. 2:20-cv-11715
v.                                                   Honorable Linda V. Parker

GRETCHEN WHITMER, ET AL,

     Defendants.
__________________________________/

    OPINION AND ORDER SUMMARILY DISMISSING CASE AND
 DENYING AS MOOT PLAINTIFF’S MOTION TO ADJUDICATE CASE
 AS A COMPANION MATTER AND FOR TEMPORARY RESTRAINING
                        ORDER

      On April 24, 2020, Plaintiff Daniel Ellis Anger, a Michigan inmate, filed

this civil rights action pursuant to 28 U.S.C. § 1983. Plaintiff is suing the

Governor of Michigan, the Oakland and Clare County Prosecutors, and the Warden

at the Cooper Street Correctional Facility where Plaintiff is incarcerated. The

action arises from Plaintiff’s conviction in the Oakland Circuit Court for failing to

notify the State of unregistered vehicles located on his property in violation of

Michigan’s Sex Offender Registration Act (“SORA”). In his Complaint, Plaintiff

requests that this case be adjudicated as a companion case to Doe v. Snyder, No.

2:16-cv-13137 (E.D. Mich. filed Aug. 30, 2016), because the court in that case

found unconstitutionally vague the SORA provision underlying Plaintiff’s
                                          1
 Case 2:20-cv-11715-LVP-APP ECF No. 5 filed 09/15/20        PageID.91    Page 2 of 7



conviction. Plaintiff also requests that he be granted release from prison. On

August 27, 2020, Plaintiff filed a motion again asking the Court to consider this

case as a companion matter to Doe v. Snyder and to issue a temporary restraining

order preventing his continued detention. (ECF No. 4.) For the reasons

explained below, the Court is summarily dismissing Plaintiff’s Complaint and

denying as moot his pending motion.

                                  I. Background

      Plaintiff was convicted of criminal sexual conduct involving a minor in

Wayne County Circuit Court in 2006, and he was later convicted of accosting a

child in Clare County Circuit Court in 2014. These convictions obligated Plaintiff

to comply with SORA. Plaintiff was on probation for his Clare County conviction

in 2018. (ECF No. 1 at Pg ID 15.)

      Plaintiff asserts that in June of 2018, he was charged with a probation

violation in Clare County for failing to report an unregistered van located on his

driveway – an act which also constituted a criminal violation of SORA. (Id.)

Oakland County filed separate criminal charges for the violation. (Id.) Plaintiff

states that on March 11, 2019, he pleaded guilty to the probation violation in Clare

County, and was sentenced to 13-to-72 months’ imprisonment. (Id. at Pg ID 5-6,




                                          2
 Case 2:20-cv-11715-LVP-APP ECF No. 5 filed 09/15/20         PageID.92    Page 3 of 7



16.) Plaintiff also pleaded guilty to the SORA violation in Oakland County, and

was sentenced to a concurrent term of 8-months’ imprisonment. (Id. at Pg ID 5.)

      Plaintiff asserts that on February 14, 2020, while he was incarcerated, he

learned that the SORA provision underlying the above convictions was ruled to be

unconstitutionally vague. See Op. & Order, Doe v. Snyder, No. 16-13137 (E.D.

Mich. Feb. 14, 2020), ECF No. 84. Plaintiff indicates that he therefore filed a

“Motion to Set Aside Judgment” in the Oakland Circuit Court under Michigan

Court Rule 2.612(C)(1), raising this constitutional challenge to his conviction.

(ECF No. 1 at Pg ID 6, 20-23.) The prosecutor responded that Plaintiff was

proceeding under the wrong court rule, and that if he wished to challenge the

validity of his conviction, he was required to do so by filing a motion for relief

from judgment under Michigan Court Rule 6.501 et seq. (Id. at Pg ID 25-3.)

When Plaintiff filed his Complaint in the current matter, his motion was still

pending in the Oakland County Circuit Court. (Id. at Pg ID 7.)

                                    II. Standard

      Plaintiff paid the full filing fee for this action. Nevertheless, the Prison

Litigation Reform Act of 1996 requires a federal district court to screen a

prisoner’s complaint and to dismiss the complaint if the allegations are frivolous,

malicious, fail to state a claim for which relief can be granted, or seek monetary


                                          3
 Case 2:20-cv-11715-LVP-APP ECF No. 5 filed 09/15/20          PageID.93    Page 4 of 7



relief from a defendant who is immune from such relief. Flanory v. Bonn, 604

F.3d 249, 252 (6th Cir. 2010) (citing 28 U.S.C. §§ 1915(e), 1915A and 42 U.S.C.

§ 1997e); Smith v. Campbell, 250 F.3d 1032, 1036 (6th Cir. 2001) (citing 28

U.S.C. §§ 1915(e)(2), 1915A). A complaint is frivolous if it lacks an arguable

basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). “District

courts are required to screen all civil cases brought by prisoners, regardless of

whether the inmate paid the full filing fee, is a pauper, is pro se, or is represented

by counsel, as the statute does not differentiate between civil actions brought by

prisoners.” In re Prison Litig. Reform Act, 105 F.3d 1131, 1134 (6th Cir. 1997)

(emphasis added).

                                    III. Discussion

      Plaintiff’s Complaint is barred by the favorable-termination requirement set

forth in Heck v. Humphrey, 512 U.S. 477 (1994).

      “Federal law opens two main avenues to relief on complaints related to

imprisonment: a petition for writ of habeas corpus, 28 U.S.C. § 2254, and a

complaint under . . . 42 U.S.C. § 1983.” Muhammad v. Close, 540 U.S. 749, 750

(2004) (per curiam). “Challenges to the validity of any confinement or to

particulars affecting its duration are the province of habeas corpus; requests for

relief turning on circumstances of confinement may be presented in a § 1983


                                           4
 Case 2:20-cv-11715-LVP-APP ECF No. 5 filed 09/15/20           PageID.94    Page 5 of 7



action.” Id. (internal citation omitted). A prisoner’s claims are within the core of

habeas corpus if they challenge the fact or duration of a conviction or sentence.

Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973); Nettles v. Grounds, 830 F.3d

922, 934 (9th Cir. 2016) (en banc).

      In Heck, the Supreme Court held that a § 1983 claim cannot proceed when

“a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence.” 512 U.S. at 486-87. Accordingly, “a state prisoner’s

§ 1983 action is barred (absent prior invalidation)—no matter the relief sought

(damages or equitable relief), no matter the target of the prisoner’s suit (state

conduct leading to conviction or internal prison proceedings)—if success in that

action would necessarily demonstrate the invalidity of confinement or its

duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

      Heck requires a plaintiff in a § 1983 action “first . . . to prove that his

conviction had been invalidated in some way.” McDonough v. Smith, 139 S. Ct.

2149, 2157 (2019) (citing Heck, 512 U.S. at 486). “This favorable-termination

requirement, the Court explained, applies whenever ‘a judgment in favor of the

plaintiff would necessarily imply’ that his prior conviction or sentence was

invalid.” Id. (quoting Heck, 512 U.S. at 487).




                                           5
 Case 2:20-cv-11715-LVP-APP ECF No. 5 filed 09/15/20        PageID.95    Page 6 of 7



      Plaintiff has not alleged that his conviction or sentence have been

invalidated. Id.; Goldman v. Consumers Credit Union, No. 17-1700, 2018 WL

3089811, at *3 (6th Cir. Feb. 14. 2018) (affirming sua sponte dismissal under 28

U.S.C. § 1915(e)(2) where the plaintiff failed to allege that he successfully

challenged his convictions). When Plaintiff filed the current action, the Oakland

County Circuit Court had not ruled on his motion to invalidate his conviction; nor

had his convictions been invalidated by any other court.

      This Court is not required to recharacterize Plaintiff’s civil rights complaint

as a petition for the writ of habeas corpus. See Young Bok Song v. Gipson, 423 F.

App’x 506, 509 (6th Cir. 2011). The Court declines to do so particularly because

Plaintiff has not yet exhausted his state court remedies as required under 28 U.S.C.

§ 2254(b) and (c). See Parker v. Phillips, 27 F. App’x 491, 494 (6th Cir. 2001).

      Finally, because the Court dismisses the action pursuant to Heck, the dismissal

is without prejudice. See Wheeler v. Dayton Police Dep't, 807 F.3d 764, 767 (6th

Cir. 2015).

                                  IV. Conclusion

      For the reasons discussed above, the Court is SUMMARILY

DISMISSING WITHOUT PREJUDICE Plaintiff’s Complaint pursuant to 28

U.S.C. § 1915A. Plaintiff’s pending motion (ECF No. 4) is therefore DENIED


                                          6
 Case 2:20-cv-11715-LVP-APP ECF No. 5 filed 09/15/20       PageID.96    Page 7 of 7



AS MOOT. To the extent Plaintiff wishes to appeal this decision in forma

pauperis, the Court finds that the appeal would not be in good faith within the

meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601,

611 (6th Cir. 1997).

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: September 15, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, September 15, 2020, by electronic
 and/or U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         7
